LAND, J.
Plaintiff sued out an attachment in a justice of 'the peace court on a claim for $2S6.69, for alleged unpaid interest on a note for $1,000. Relator admits that the defendant made sundry payments on the note, aggregating the sum of $1,000, but contends that said partial payments extinguished the principal debt, leaving $2S6.69 due as interest.
The curator ad hoc appointed to represent the defendant excepted to the jurisdiction of the justice of the peace court ratione mate-rim. This exception was overruled, and there was judgment for plaintiff.
The curator-ad hoc appealed to the district court, and the judge reversed the judgment, on the ground of want of jurisdiction in the justice of the peace court.
Relator has applied to this court for writs of certiorari and mandamus.
A justice of the peace has no jurisdiction where the amount in dispute exceeds $100. It is true that, under the Constitution of 1898, interest is excluded in determining the jurisdiction of a justice of the peace court. Article 126. But this rule assumes that some amount is in dispute exclusive of interest, or in other words, that the demand is for a principal sum and interest thereon; but, where the only demand is for interest, the sum claimed is the amount in dispute. *677Otherwise, there would be no amount in dispute.
It is therefore ordered that the application of relator be dismissed, with costs.